Citation Nr: 1224066	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1947 to July 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied a claim for a TDIU.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Later in March 2011, the Board remanded this case for additional evidentiary development to include obtaining VA records, seeking records and a decision from the Social Security Administration (SSA); and scheduling the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD, tinnitus and the cold injury residuals of his bilateral upper extremities and bilateral lower extremities, as they relate to his employability.  

In the March 2011 Board remand it was observed that issues of entitlement to service connection for carpal tunnel syndrome affecting the right and left upper extremities, claimed as secondary to his cold injury residuals of both upper extremities, had been raised by the record.  These claims were referred to the AOJ for adjudication, to be undertaken prior to the readjudication of the TDIU claim.  

A June 2012 review of the Virtual VA paperless claims processing system reflects that service connection for bilateral carpal tunnel syndrome was denied in a January 2012 rating action.  It does not otherwise reveal any additional documents pertinent to the present appeal which are not in the paper file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The Veteran is not precluded from participating in substantially gainful employment as a consequence of service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated in March 2007 and April 2011, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the VCAA notice correspondence was sent prior and subsequent to the issuance of the August 2007 RO rating decision deciding the issue on appeal, and thereby did comport with the standard for timely notice.  Moreover, the Veteran has had an opportunity to respond to the more recent VCAA notice in advance of the most recent April 2012 Supplemental SOC (SSOC) readjudicating his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo several VA Compensation and Pension examinations in 2011 in conjunction with the TDIU claim.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The evidence on file adequately addresses the claim on appeal and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided, is inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  In furtherance of his claim, the Veteran presented testimony at a travel Board hearing held in March 2011.  Attempts to obtain the Veteran's records from the Social Security Administration (SSA) were made in 2011, to no avail.  The Veteran was advised in 2011 that these records could not be obtained and a formal finding to this effect was documented for the record.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 

Background

In February 2007, the Veteran filed a VA Form 21-8940 (formal TDIU application) indicating that he had been employed from 1985 to 1992 as a truck driver for a chemical company.  The Veteran indicated that service connected conditions consisting of PTSD, frost bite of the feet, and hearing loss were conditions which prevented him from securing or following a substantially gainful occupation.  He reported that he completed 3 years of high school and had no other education or training. 

A private radiology report of April 2007 revealed osteoarthritis of the 3rd through 5th DIP joints of the hands bilaterally.  The file contains a June 2007 arterial Doppler study of the feet, done in conjunction with the Veteran's service-connected cold injury residuals of the lower extremities/feet which revealed no areas of any discrete stenosis or plaques, with normal velocities and triphasic wave forms. 

The file contains a QTC examination report of April 2007, assessing the Veteran's psychiatric disorder.  The Veteran stated that he had not worked for 15 years, and reported that the last job he had was as a chemical deliveryman, a job which he held for 7 years.  He described his relationship with supervisors and co-workers as fair, there was no mention of fighting on the job.  It was noted that he was able to retire at the age of 63.  On examination, thought processes were appropriate, judgment was not impaired and memory was within normal limits.  PTSD was diagnosed and a GAF score of 50 was assigned.  The examiner opined that the Veteran's ability to perform, physical and sedentary activities of daily living were adversely affected by lack of emotional attachment and low motivation and energy.  It was noted that the Veteran had occasional difficulty performing activities of daily living and was capable of managing his VA benefits.  The examiner observed that the Veteran had no difficulty with physical health or with understanding commands. 

The Veteran presented testimony at a travel Board hearing held in March 2011.  At that time, he stated that he received ongoing treatment for PTSD symptoms through VA since 2007.  He has also indicated that he underwent surgery for carpal tunnel syndrome of the right hand in February 2011, with upcoming carpal tunnel surgery planned for March 2011 for the left hand.  In essence, he asserted that carpal tunnel syndrome should be service-connected, as secondary to service-connected cold injuries to his hands (pgs. 9-10).  In addition, the Veteran indicated that he stopped work in 1992 due to long hours and leg pain and was awarded Social Security disability benefits around that time.  He indicated that the basis for the Social Security award was at least in part due to disabilities that are currently service connected, although they were not at the time.  He stated that his cold injuries and hearing loss caused the greatest daily problems for him (p. 8).  

Later in March 2011, the Board remanded this case for additional evidentiary development to include obtaining VA and Vet Center records, seeking records and a decision from SSA; and scheduling the Veteran for a VA examination to determine the extent and severity of his service-connected PTSD, tinnitus and the cold injury residuals of his bilateral upper extremities and bilateral lower extremities, as they relate to his employability.  

In May 2011, a VA PTSD examination was conducted.  His reported symptoms included some sleep impairment, depression, impairment of concentration and memory and fatigue.  Examination revealed that the Veteran was well-oriented, thoughts were logical, and judgment was within normal limits.  Mild impairment of remote, recent and immediate memory was noted.  A history of panic attacks, the last one occurring 9 months previously and lasting 10 minutes, was reported.  The report reflected that the Veteran had no impairment with respect to his daily activities and that he handled the bills and finances.  Chronic PTSD, severe, due to combat experience in Korea was diagnosed and GAF score of 58 was assigned. 

The report further revealed that the Veteran had been employed as a truck driver, and retired in 1999, as he was eligible by age or duration of work.  The examiner assessed that the Veteran was not totally socially and industrially impaired due to PTSD, nor did PTSD symptoms result in deficiencies in most areas (work, thinking, judgment).  It was noted that there was some evidence of reduced reliability and productivity due to PTSD symptoms, described as problems with sleep impairment, short term memory and depressed mood.  

An audio examination was also conducted by VA in May 2011.  At that time, the Veteran complained of constant tinnitus, which had been a chronic problem since military service, and indicated that he wore hearing aids in both ears.  Examination revealed no recent dizziness, otalgia, or other ear problems.  Mild to severe high frequency hearing loss of the left ear and mild to profound high frequency hearing loss of the right ear was diagnosed.  (The Board notes that service connection is not in effect for hearing loss and observes that a claim for hearing loss was denied in a December 1996 rating action).  The examiner indicated that tinnitus did not affect the Veteran's usual daily activities.

VA records dated in May 2011 reflect that the Veteran's non service-connected medical conditions included: diabetes, hyperlipidemia, hypertension, coronary artery disease, obesity, osteoarthrosis of the spine, and glaucoma.  

The file contains a May 2011 memorandum, to the effect that no Social Security records for the Veteran could be located.  It was explained that a request for these records was made on April 1, 2011; and that a negative response was received by fax on April 8, 2011.  

A VA examination for cold injuries was also conducted in May 2011.  The Veteran complained of numbness and tingling in the upper and lower extremities and Moderate, intermittent pain in the joints of the fingers.  Multi-joint osteoarthrosis of the hands bilaterally was diagnosed, and electrodiagnostic findings of bilateral median compressive mononeuropathies of the wrists were made.  The examiner indicated that the diffuse degenerative changes of the hands could be productive of lifting and carrying, difficulty reaching and decreased upper extremity strength.  The examiner concluded that the Veteran had mild to moderate functional impairment in a physical employment capacity due to cold injury residuals.  The examiner also opined that the Veteran did not have functional impairment attributable to cold injury residuals  n a sedentary employment capacity.  

A second VA PTSD examination was conducted in July 2011.  Normal remote memory and mildly impaired recent and immediate memory were reported.  The Veteran reported having monthly panic attacks.  It was mentioned that the Veteran had retired in 1992 and had pain in the hands, feet and legs.  The report indicated that alcohol abuse had impaired all of the areas of the Veteran's life since service, but had been in sustained remission for years.  A vague mention of fighting in and out of the workplace was also made.  PTSD and chronic major depressive disorder were diagnosed and a GAF score of 51 was assigned.  The examiner assessed that the Veteran was not totally socially and industrially impaired due to PTSD, but indicated that PTSD symptoms resulted in deficiencies in most areas (work, thinking, judgment), due to factors such as repeated inappropriate fighting and monthly panic attacks.  

Service connection for bilateral carpal tunnel syndrome was denied in a January 2012 rating action.  

In March 2012, a clarifying medical opinion was provided.  Therein. a VA examiner reemphasized that the Veteran had mild to moderate functional impairment in a physical employment capacity due to cold injury residuals.  The examiner also opined that the Veteran did not have functional impairment attributable to cold injury residuals in a sedentary employment capacity.  It was further mentioned that the Veteran's bilateral carpal tunnel syndrome was productive of mild to moderate impairment for purposes of physical employment, and mild functional impairment with respect to sedentary employment.  

Analysis

The Veteran contends that his service-connected conditions render him unable to secure and maintain substantially gainful employment. 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2011).  If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2011).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

At present the Veteran is service connected for the following conditions: posttraumatic stress disorder (PTSD) rated as 30 percent disabling; cold injury residuals of the left upper extremity rated as 20 percent disabling; cold injury residuals of the right upper extremity rated as 20 percent disabling; cold injury residuals of the right lower extremity rated as 20 percent disabling; cold injury residuals of the left lower extremity rated as 20 percent disabling; and tinnitus rated as 10 percent disabling.  His combined rating is 80 percent disabling.  Accordingly, the schedular criteria of 38 C.F.R. § 4.16(a) for the assignment of a TDIU are not met.  The Veteran does not have one service-connected connected disability rated at 60 percent, nor does he have one service-connected disability rated at 40 percent with total service-connected disability rated at minimum 70 percent.  Consequently, the Veteran does not meet the preliminary schedular criterion to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  Regardless, this case may still be considered under the provisions governing entitlement on an extraschedular basis, under 38 C.F.R. § 4.16(b).

Having comprehensively considered the evidentiary record, and mindful of the legal criterion to establish a TDIU, the Board must conclude that the benefit sought is not warranted.  The Board notes that the Veteran has not worked in 20 years, having retired in 1992 from working as a truck driver due to age eligibility/duration of work.  He himself has implicated long hours and leg/foot pain as the primary problems related to his work, and cold injury residuals, PTSD and hearing loss as the condition which prevent him from being employable.  

Having obtained a credible, competent VA medical opinion regarding the topic of employability (without regard to age), it was determined that the Veteran had mild to moderate functional impairment in a physical employment capacity due to cold injury residuals of the upper and lower extremities.  The examiner also opined that the Veteran did not have functional impairment attributable to cold injury residuals in a sedentary employment capacity.  In this regard, truck driving may be considered to have hybrid sedentary and physical job requirements.  Nevertheless, cold injury residuals of the upper and lower extremities have not been shown to be of such severity as to render the Veteran unable to secure and maintain substantially gainful employment.  There has been no competent, probative medical evidence presented for the record that contradicts the May 2011 opinion of the VA examiner.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran's service-connected conditions also include PTSD; however, again this condition is not shown to be of such severity as to render the Veteran unable to secure and maintain substantially gainful employment.  In this regard, a May 2011 evaluation identified some mild memory impairment, but reflected that judgment was intact.  The examiner opined that there was no indication of total occupational and social impairment or of deficiencies in most areas.  While some indicators of reduced reliability were mentioned (sleep impairment, short term memory impairment, and isolation) the overall presentation and assessment did not comport with a findings that the Veteran would be unable to secure and maintain substantially gainful employment due to PTSD.  

When evaluated by VA in July 2011, just months later and by a different examiner, the Veteran's PTSD was assessed in a different light.  At that time, a history of alcohol abuse and "recurrent fighting: in and out of the workplace were noted.  The Board observes that these problems were not previously mentioned in the May 2011 VA examination report, and are not symptoms unique to PTSD.  Significantly, even to the extent actually manifested, the Veteran was able to maintain employment.  There is no indication in the file that the Veteran was ever disciplined during the course of his employment or even thereafter for drinking or fighting, and neither of these factors resulted in termination of employment.  As is clear from the record, the Veteran elected to retire and was eligible to do so in 1992.  Evidence on file (April 2007 QTC examination report) also reflects that the Veteran had quit drinking 12 years prior to that time.  

Moreover, information provided by the Veteran during the July 2011 examination was inconsistent and appeared to be exaggerated from information he had provided to a VA examiner just 2 months previously in May 2011.  For instance, in May 2011, the Veteran reported having a history of panic attacks, the last of which had occurred 9 months previously.  In July 2011, he reported that they occurred monthly, a contention not supported or documented by the VA records on file dated in 2011.  Significantly, the examiner again determined that the Veteran was not totally occupationally and socially impaired due to PTSD.  Deficiencies in most areas was assessed, as explained by factors such as repeated inappropriate fighting and monthly panic attacks.  The Board notes that neither of these supporting factors were previously mentioned in the record during the 2007 or May 2011 examinations, and therefore finds the July 2011 findings to be a less reliable and accurate indicator of the Veteran's currently manifested social and industrial impairment than the 2007 and 2011 evidence.  In essence, the Veteran's PTSD and its related symptoms do not render him unable to secure and maintain substantially gainful employment of a hybrid sedentary/physical nature, such as truck driving.  

Finally, with regard to service-connected tinnitus, there is no evidence showing that this condition ever affected the Veteran's employability or daily activities, and the Veteran has reported that this condition has existed constantly since his discharge from service, reflecting little change in course of its history.  

The Board observes that the Veteran has several non service-connected disabilities, which by their nature are clearly productive of industrial impairment in their own right, but which are not pertinent to and may not be considered in conjunction with the TDIU claim on appeal.  The Veteran has non service-connected hearing loss which is mild to severe in the left ear and mild to profound in the right ear.  It is further noted that the Veteran's bilateral carpal tunnel syndrome was determined to be productive of mild to moderate impairment for purposes of physical employment, and mild functional impairment with respect to sedentary employment; carpal tunnel surgery on both sides was performed in 2011.  However, again this condition is not service-connected.  Other listed medical conditions which are non service-connected include: diabetes mellitus; hypertension; glaucoma; coronary artery disease; obesity, and spinal osteoarthrosis.  Collectively, it would appear that a significant degree industrial impairment would be expected from the aforementioned combination of non service-connected conditions affecting functions from hearing, to eye sight, to the cardiovascular system.  

In summary, the evidence fails to show that the Veteran's service-connected conditions, collectively, are of such severity as to render the Veteran unable to secure and maintain substantially gainful employment.  Hence, the Board is denying the Veteran's TDIU claim.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


